Opinión concurrente del
Juez Asociado Señor Negrón García.
i — i
Cecilia Petiton García permutó con Vistas de Tierras Nuevas, Inc. (en adelante Vistas) un terreno. Acordaron segregarlo y complementar la permuta adjudicándole a Vistas cierto lote. Petiton García otorgó escritura de hipo-teca en garantía de pagaré, la cual contenía una cláusula sobre dicho compromiso. El pagaré fue negociado al comer-ciante Jaime Gallardo Hernández y cancelado posteriormente.
Gallardo Hernández acordó con Petiton García entre-garle $13,000, a cambio de lo cual al año recibiría $18,000. El 14 de agosto de 1987 se otorgó la Escritura Núm. 83 sobre compraventa con pacto de retro, subsiguientemente inscrita en el Registro de la Propiedad de Manatí.
Petiton García solicitó, y obtuvo de Gallardo Hernán-dez, una prórroga antes del vencimiento del término acordado. La prórroga de un (1) mes estaría sujeta al pago de $600 adicionales. Aunque ella intentó pagarle a tiempo, Gallardo Hernández rehusó aceptar el pago. Entonces, Pe-titon García solicitó la nulidad del contrato de compra-venta con pacto de retro ante el Tribunal Superior, Sala de Arecibo. A la vez, Vistas pidió su cumplimiento específico y alegó que esa compraventa con pacto de retro realmente era un préstamo. Ambos casos fueron consolidados.
Oportunamente, dicho foro concluyó en la afirmativa, esto es, que la compraventa con pacto de retro era un prés-tamo con garantía hipotecaria. La anuló en virtud del Art. 1410 del Código Civil, 31 L.P.R.A. see. 3915. En consecuen-cia, ordenó la devolución a Gallardo Hernández de los *58$13,000, menos $3,250 para el Estado Libre Asociado por concepto de intereses usurarios. También dispuso la cance-lación en el Registro de la Propiedad de la inscripción de la escritura de compraventa, más el pago de costas y honora-rios de abogado. Gallardo Hernández recurrió.
II
Al confirmar la sentencia del ilustrado foro de instancia, la opinión mayoritaria expone:
De entrada, una simple lectura de la Escritura Núm. 83, deno-minada ‘‘Compraventa con Pacto de Retro” de 14 de agosto de 1987 y otorgada entre la señora Petiton García y el señor Ga-llardo Hernández, nos hace sospechar que en este caso se pacta-ron intereses, aunque no se le dio tal nombre. La cláusula quinta de dicha escritura dispone:
“Quinto: Se pacta el precio de retroventa en DIECIOCHO MIL DOLARES ($18,000.00) debido a que en el área donde se encuentra ubicada la propiedad objeto de este contrato se pro-yecta un aumento sustancial en la plusvalía de los terrenos, que las partes estiman un crecimiento de valor de aproximada-mente Cinco Mil Dolahes ($5,000.00) por sobre el precio acor-dado en el día de Hoy.”
El tribunal de instancia determinó correctamente que la cláusula citada anteriormente lo que pretendía era disfrazar el cobro de intereses mediante el supuesto aumento en valor que evidenciaría la propiedad, hecho incierto. (Enfasis suplido.) Opinión mayoritaria, pág. 53.
Coincidimos en que el Art. 1410 del Código Civil, supra, crea la presunción legal de que una retroventa se presu-mirá préstamo con garantía hipotecaria si se da alguna de las circunstancias siguientes: (1) que el comprador no en-tre en la posesión física de la cosa vendida; (2) que el ven-dedor pague intereses al comprador por el precio de la venta, aunque se denomine canon de arrendamiento o se le dé otro nombre cualquiera, y (3) que el precio contractual por la enajenación sea inadecuado. Aunque nuestro citado Art. 1410 no tiene precédente en España, las disposiciones *59que rigen la figura de venta con pacto de retro tienen su equivalente en el Art. 1.507 del Código Civil español. Obli-gatorio es, pues, examinarlo.
A su amparo, la doctrina permite que en la compraventa con pacto de retro se pacten variaciones en el precio de la venta. (1) En consecuencia, cuando el precio pagado inicial-mente sea diferente del pagado para retrotraer, ello no sig-nifica necesariamente que se haya pactado el pago de intereses. La Nueva Enciclopedia Jurídica nos ilustra:
En cuanto al precio de la venta, que necesariamente ha de reembolsarse éste antes del vencimiento del plazo estipulado, o consignarlo, si al ofrecimiento de pago siguió la negativa del obligado (2 diciembre 1914). Ese precio ¿habrá de ser necesa-riamente el mismo que aquel por el que se efectuó la venta? Los romanistas entendieron que el mentado precio podía cambiar en más o en menos; y así lo entendió también el Derecho canó-nico y la legislación de Partidas. Nuestro Código [Español] ha-bla del “precio de la venta”, por lo que parece inferirse que ha de ser el mismo; pero algunos comentaristas, como MANRESA, y escritores, como SERRANO, admiten la licitud del pacto por el que se debe retraer en cantidad mayor. La Jurisprudencia tiene declarado que el convenio por el cual se aumenta o dismi-nuye el precio fijado en el contrato anterior de venta con pacto de retro entraña una novación esencial del mismo (4 enero 1890), pero que si se hizo constar en la inscripción registral el precio de venta, a éste hay que atender, y no al que, aumentado, se hace figurar en una adición al contrato (3 julio 1906; Cfr. sentencia de 30 de marzo 1909). (Énfasis en el original y escolio omitido.) Nueva Encidopedia Jurídica, Barcelona, Ed. Francisco Seix, 1968, T. IV, pág. 533.
Es evidente, pues, que cabe la diferencia entre la com-praventa con pacto de retro, en la que se pactan variacio-nes en precio de venta (el acuerdo por el cual la persona que compra y adviene propietario de un inmueble y se com-promete a venderla a su vendedor, dentro de un término *60fijo de tiempo, por un precio mayor o distinto que el original) y el acuerdo por el cual una parte se compromete a pagar intereses sobre determinada cantidad de dinero, llá-mesele a éste “precio” o de otra forma. La opinión mayori-taria da a entender que toda diferencia en precio en com-praventa con pacto de retro equivale a un pacto de pago de intereses. No creemos que esa conclusión sea inescapable.
r-H HH h-H
Para que surja la presunción del citado Art. 1410 del Código Civil, basta que concurra una sola de las condicio-nes allí enumeradas. Como correctamente resuelven, aquí existen dos (2): (1) el comprador no entró en posesión del bien comprado y (2) en el contrato de compraventa con pacto de retro se hizo figurar una cantidad inadecuada como precio de enajenación. Claramente, el negocio jurí-dico realizado quedó cubierto por dicha presunción. Como no fue rebatida por Gallardo Hernández, se convirtió en un préstamo con garantía hipotecaria. Una vez determinado que el negocio fue un préstamo y no una compraventa, la diferencia en precio equivale a un interés.
Como señalan Pérez González y Alguer, el Código Civil español no contiene definición alguna del concepto interés. L. Enneccerus y H. Lehmann, Tratado de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1955, T. II. Tampoco nuestro Código Civil. En los campos de lo económico y de lo jurídico se han ofrecido varias definiciones del concepto. Barré lo define como “ ‘el precio pagado en dinero por el uso del propio dinero’ ”. Economía política, trad, de García Lomas, t. II, págs. 115-118, en Nueva Enciclopedia Jurídica, op. cit, T. XIII, pág. 216. Von Stackelberg lo define como “la renta procedente de la posesión del capital, y su explica-ción sería análoga (nunca idéntica) a la de la renta de la tierra concebida como ingreso neto procedente de ésta y a la del salario como remuneración del trabajo”. Principios de teoría económica, pág. 293 y ss, en Nueva Encidopedia *61Jurídica, op. cit, T. XIII, pág. 216. Por su parte, Pérez González y Alguer definen el interés como “ ‘el rédito que produce el dinero en relación a la cantidad a que asciende y al tiempo que se desplaza de la utilización de su titular’, distinguiéndolo de la renta porque ésta no presupone una obligación de capital y de la amortización porque sólo re-presenta un pago parcial de aquél”. Enneccerus-Lehmann, Tratado de Derecho civil, t. II — 1, págs. 55 a 61, en Nueva Encidopedia Jurídica, op. cit., T. XIII, pág. 216. El Diccio-nario de Derecho Civil lo define como “las cantidades de dinero a satisfacer por la utilización de un capital dinerario”. M.A. del Arco y M. Pons González, Diccionario de Derecho Civil, Navarra, Ed. Aranzadi, 1984, T. II, pág. 85. En términos generales, podríamos decir que el interés es el precio que se paga por el uso del dinero. De ordinario, ese precio consiste en la diferencia entre la cantidad que se recibe en préstamo y la cantidad que se debe devolver.
Establecido que se pactó el pago de intereses, nos uni-mos al análisis mayoritario de que eran usurarios.

(1) Varios tratadistas acogen esta idea. J. Castán Tobeñas, Derecho Civil español común y foral, 6ta ed. rev., Madrid, Ed. Reus, 1944, T. III, pág. 59 esc. 1; F. Puig Peña, Tratado de Derecho Civil Español, 2da ed., Madrid, Ed. Rev. Der. Privado, 1973, pág. 161.